         Case 1:21-cr-00028-APM Document 287 Filed 07/03/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT DISTRICT
                                 OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )     CASE NO. 21-cr-0028-APM
                                             )
ROBERTO ANTONIO MINUTA                       )

                              NOTICE OF JOINING MOTIONS

        Roberto Antonio Minuta is charged in counts 1, 2, and 4 of the pending indictment in
this matter. By and through undersigned counsel Jenifer Wicks, he hereby provides notice to the
Court and parties that he joins and adopts the following motions:

       Harrelson Motion to Dismiss Counts 1,2,3, and 4 (Document 278)
       Caldwell Motion to Change Venue (ECF 273)
       Caldwell Motion to Dismiss (ECF 240)




                                                     Respectfully submitted,

                                                     /s/ Jenifer Wicks

                                                     _______________________________
                                                     Jenifer Wicks, D.C. Bar ID: 465476
                                                     BLIND JUSTICE
                                                     P.O. Box 60585
                                                     Washington, DC 20039
                                                     Telephone: 202-839-5102


                                CERTIFICATE OF SERVICE

 I hereby certify that a copy of the foregoing motion has been served by ECF on all parties on this
3rd day of July, 2021.

                                                     /s/ Jenifer Wicks

                                                     _______________________________
                                                     Jenifer Wicks, D.C. Bar ID: 465476
Case 1:21-cr-00028-APM Document 287 Filed 07/03/21 Page 2 of 2
